I agree that the court erroneously granted the change of venue, but I think no question of jurisdiction was involved.State v. Morgan, 44 Utah 224, 140 P. 218, Ann. Cas. 1916D, 1279. Mandamus does not lie to correct such an error. State v.Smith, 23 Mont. 329, 58 P. 867, and cases cited; State v.District Court, 53 Mont. 358, 163 P. 1149. If before final judgment resort may be had to extraordinary remedies for the correction of mere judicial errors not involving jurisdiction, the essence and evils of the interlocutory appeal are preserved notwithstanding constitutional and statutory provisions against it. I think the writ should be denied. *Page 296